Citation Nr: 0126424	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter originally came before the Board of Veterans' 
Appeals ("the Board") on appeal from a  May 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, which denied the 
veteran's request to reopen her claim for service connection 
for a psychiatric disorder (other than PTSD).  In December 
1998, the Board reopened this claim for service connection, 
based on the veteran's submission of the new and material 
evidence, and remanded the matter for additional development.  
This matter was again remanded September 2000.  The appeal is 
once again before the Board.

Additionally, in the September 2000 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for PTSD.  This decision was predicated on a 
finding that the evidence of record did not contain any 
competent medical evidence showing a current diagnosis of 
PTSD.  However, because the Board denied as not well grounded 
the veteran's claim for PTSD, and because the Board's 
decision became final during the period from July 14, 1999 to 
November 9, 2000, this matter is referred to the RO for 
readjudication in accordance with the 38 U.S.C.A. § 5107, 
HISTORICAL AND STATUTORY NOTES, Effective Date and 
Applicability Provisions 2000 Acts (West Supp. 2001).


REMAND

The veteran contends that she is currently suffering from a 
psychiatric disorder (other than PTSD), which manifested as 
the result of her having been raped while she was in service.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA or 
the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In light of the VCAA, and because the veteran has alleged 
that she suffers a current psychiatric disorder (other than 
PTSD) as result of having been sexually assaulted in service, 
this case must now be remanded for purposes of providing the 
veteran more adequate notice regarding the particular types 
of information and medical or lay evidence needed to 
substantiate her claim.  More specifically, the Board 
observes that while VA does not have a special obligation to 
develop for this type of evidence (as it does with claims 
concerning PTSD), the veteran should nevertheless be advised 
that "alternative sources" of information may be needed to 
substantiate her allegation of sexual assault in service.  
See, e.g., Patton v. West, 12 Vet. App. 272, 279 (1999) 
(citing VA Adjudication Procedure Manual M21-1, Part III, 
5.14(c)(5) (Feb. 20, 1996), which provides that "[t]he 
service medical records may be devoid of evidence because 
many victims of personal assault, especially sexual assault 
and domestic violence, do not file official reports with 
military or civilian authorities."  Such alternative sources 
include testimonial statements from confidants such as family 
members or clergy, civilian police reports, reports from 
crisis intervention centers, copies of personal diaries or 
journals, as well as testimony regarding behavior changes 
that occurred at the time of the incident.  Thus, on remand, 
the veteran in this case should be afforded an opportunity to 
provide a detailed statement regarding her alleged in-service 
assault, and she should be afforded an opportunity to submit 
additional evidence that may be consistent with the evidence 
listed at VA Adjudication Procedure Manual M21-1, Part III, 
5.14(c)(5).  

Under the VCAA and its implementing regulations, VA also has 
a duty to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A as amended; 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

Based on a June 1999 VA examination, the veteran in this case 
has brought forth competent medical evidence indicative of a 
current psychosis disability.  Her post-service medical 
records also reflect continuous and on-going treatment for 
recurrent psychiatric symptoms.  In addition, the veteran has 
made statements indicating a potential link between an 
alleged sexual assault, which she contends occurred in 
service, and her current psychiatric disability.

Based on the veteran's above-referenced statements in 
conjunction with her psychiatric diagnosis, VA's duty to 
assist has been triggered.  In this regard, a VA examination 
is subsequently necessary in order to obtain sufficient 
medical evidence for VA to make a determination on the 
veteran's claim.  See Falzone v. Brown, 8 Vet. App. 398, 404-
04 (1995); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In particular, 
the veteran should be afforded a VA psychiatric examination 
in order to determine whether there is an etiological 
relationship between her current psychiatric disability and 
any incident of service (to specifically include any alleged 
sexual assault she may have experienced in service).  

Accordingly, the case REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximates dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional evidence pertaining to her 
psychiatric disability.  Efforts to 
obtain pertinent records should be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the Veterans Claims Assistance Act.

2.  The RO should notify the veteran that 
she may provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
her alleged sexual assault during 
service.  The veteran should be advised 
that this information is necessary to 
establish supportive evidence of the 
alleged incident.  Additionally, the RO 
should afford the veteran the opportunity 
to submit and/or identify any alternate 
available sources regarding the alleged 
in-service assault to support her claim 
of service connection for a psychiatric 
disorder other than PTSD.  (The RO may 
reference VA's Adjudication Procedure 
Manual M21-1, Part III, 5.15(c)(5) as a 
guideline.)

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

4.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail.  The 
examiner must have an opportunity to 
review the entire claims folder, to 
include the veteran's service medical 
records and a copy of this remand.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should respond specifically to each of 
the following item/s:

(a.)  Are there medical findings 
indicating the veteran has a current 
psychiatric disability?  If so, please 
provide the diagnosis (or diagnoses).

(b.)  If so, did such psychiatric 
disability have its onset during the 
veteran's period of active military 
service or one year thereafter?

(c.)  If the information of record, to 
include any evidence from alternative 
sources, confirms that the veteran was 
sexually assaulted in service, the 
examiner should also comment on whether 
it is at least as likely as not that the 
veteran has a psychiatric disability as a 
result of having been sexually assaulted 
in service.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 and its regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) (West. 
Supp. 2001)) are fully complied with and 
satisfied.

7.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disorder other than PTSD.

If the benefit sought on appeal remains denied, the veteran 
and her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




